This matter came on to be heard before Chief Justice Roberts in Chambers on April 12, 1971, on the Application of Lodge No. 18, Barrington, Fraternal Order of Police, dated April 12, 1971, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.2-8 of the General Laws, as amended, to arbitrate a Collective Bargaining Agreement for the fiscal year commencing *925July 1, 1971, between the Town of Barrington and Lodge No. 18, Barrington, Fraternal Order of Police, 'on all of the unresolved issues between said parties.
John F. Cuzzone, Jr., for Lodge No. 18, F.O.P., petitioner.
James A. Jackson, Town Solicitor of Barrington.'
After hearing thereon and consideration thereof, it is hereby
Ordered:
1. The Application of Lodge No. 18, Barrington, Fraternal Order of Police, requesting the Chief Justice to appoint a third arbitrator is hereby granted.'
2. Thomas H. Bride, Jr. of 138 Ann Mary Brown Drive, Warwick, Rhode Island, is hereby appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws, as amended.